Jones, Chief Judge,
delivered the opinion of the court:
Plaintiff seeks to recover certain overtime compensation and additional “night pay differential” allegedly due her arising from employment as a correctional officer at the Federal Eeformatory for Women, Alderson, West Virginia. Both parties have moved for summary judgment on the ground that no issue of material fact is presented. We feel that both motions must be denied.
The questions presented entail a construction of The Federal Employees Pay Act of 1945, 59 Stat. 295, and, more particularly, a determination of what constitutes “hours of employment” as that term is used in section 201. In determinations of this kind the facts of a particular case are important. See: Skidmore v. Swift and Company, 323 U. S. 134; Armour and Company v. Wantock, 323 U. S. 126. In the instant case the record discloses controversy as to facts material to a proper disposition of the case. Summary judgment under such circumstances would be inappropriate. Baxters. United States, 122 C. Cls. 632.
The motions for summary judgment are denied and the case referred to a commissioner of this court for further proceedings.
It is so ordered.
Howell, Judge; Madden, Judge; WhitakeR, Judge; and Littleton, Judge, concur.